Berry, J.
Plaintiff’s salary was originally (April 10, 1884) fixed' at $12.50 per month. On July 29, 1884, it was raised to $25 per-month. He served from April 11, 1884, to April 18, 1885. In this-state of facts he was entitled to recover (deducting payments made) at the rate of $12.50 per month until the raise, and of $25 per month. *177thereafter. It is not pretended nor claimed that the special meeting of September 11, 1884, at which an attempt was made to reduce the salary, was valid. It certainly was not, unless notice of it was delivered to each member of the council, or left at his usual place of abode, as required by the provision of the defendant’s charter, (Sp. Laws 1878, c. 2, p. 59, § 2,) — which also clearly implies that the notice should be in writing, — or unless all the members, or at least all who were not properly notified, were present at the meeting, as held in State v. Smith, 22 Minn. 218.
The defence of the attempted tender is very properly abandoned by the defendant, and there is nothing whatever in the comments upon the complaint. In defendant’s brief nothing is said about plaintiff’s failure (according to the record) to prove the demand alleged in the complaint and denied in the answer, but the matter was barely alluded to in defendant’s oral argument. But as it was not at all discussed, and according to the statement of plaintiff’s counsel a demand was in fact proved upon the trial below, we do not feel called upon to consider the question of the necessity of a demand, as it does not appear to be practically important in the ease, which is, no doubt, substantially disposed of by what we have already said.
Order reversed, and new trial awarded.